 1

 2

 3

 4

 5

 6                      UNITED STATES DISTRICT COURT
 7                           DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,              Case No. 3:15-cr-00061-HDM-WGC
 9
                           Plaintiff,
10        v.                                ORDER
11   EDWARD SMITH,
12                         Defendant.
13
          The defendant has filed a motion to vacate pursuant to 28
14
     U.S.C. § 2255 (ECF No. 935). The government shall file a response
15
     to the motion on or before August 9, 2021. The defendant shall
16
     file any reply on or before September 8, 2021.
17
          The defendant has also moved for appointment of counsel (ECF
18
     No. 934). There is no constitutional right to appointed counsel
19
     for a federal habeas corpus proceeding. Pennsylvania v. Finley,
20
     481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428 (9th
21
     Cir.1993).   The   decision   to   appoint     counsel   is   generally
22
     discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.
23
     1986), cert. denied, 481 U.S. 1023 (1987); Bashor v. Risley, 730
24
     F.2d 1228, 1234 (9th Cir.), cert. denied, 469 U.S. 838 (1984).
25
     However, counsel must be appointed if the complexities of the case
26
     are such that denial of counsel would amount to a denial of due
27
     process, and where the petitioner is a person of such limited
28


                                        1
 1   education as to be incapable of fairly presenting his claims. See

 2   Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d

 3   948 (8th Cir.1970). Here, the petition appears sufficiently clear

 4   in presenting the issues that the defendant wishes to raise, and

 5   the legal issues are not particularly complex.   Therefore, counsel

 6   is not justified. The motion for appointment of counsel (ECF No.

 7   934) is therefore DENIED.

 8        Finally, the defendant has submitted an application for leave

 9   to proceed in forma pauperis (ECF No. 933). As there is no fee to

10   file a motion to vacate under § 2255, the application for pauper

11   status is DENIED AS MOOT.

12        IT IS SO ORDERED.

13        DATED: This 8th day of June, 2021.
14

15                                 ____________________________
                                   UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28


                                     2
